            Case 2:17-cv-02187-JHS Document 67 Filed 02/11/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE UNIVERSAL HEALTH SERVICES,                    Civil Action No. 17-cv-2187
INC. DERIVATIVE LITIGATION
                                                    Hon. Joel H. Slomsky
This Document Relates To:

ALL ACTIONS


              DEFENDANTS’ MOTION TO SEAL THEIR MEMORANDUM
                 IN SUPPORT OF THEIR MOTION TO DISMISS AND
             CERTAIN EXHIBITS PURSUANT TO LOCAL CIVIL RULE 5.1.5

       Defendants Universal Health Services, Inc. (UHS), Alan B. Miller, Lawrence S. Gibbs,

John H. Herrell, Robert H. Hotz, Eileen C. McDonnell, Marc D. Miller, Anthony Pantaleoni,

Charles F. Boyle, Steve G. Filton, Debra K. Osteen, and Marvin G. Pember, by and through their

counsel, respectfully request that this Court enter an order permitting them to file their

Memorandum in Support of Motion to Dismiss the Verified Shareholder Derivative Consolidated

Amended Complaint (the “Memorandum”) and certain of the Exhibits to their Memorandum (the

“Confidential Exhibits”) under seal pursuant to Local Civil Rule 5.1.5(a)(2). As grounds for this

motion, Defendants state as follows:

       1.       There is good cause to seal the Memorandum and have a redacted, public version

filed later. The Memorandum itself contains proprietary and commercially sensitive information

that would harm UHS’s interests if released, including information about UHS’s business plans,

compliance procedures and controls, and responses to investigations.       See Fed. R. Civ. P.

26(c)(1)(G) (permitting courts to protect “trade secret[s] or other confidential research,

development, or commercial information”).       Disclosure of these materials would provide

competitors with information not previously known and not publicly available.
            Case 2:17-cv-02187-JHS Document 67 Filed 02/11/19 Page 2 of 5



       2.         So too the Confidential Exhibits.    They are business plans and compliance

presentations that contain non-public and confidential business, financial, and other proprietary

information; much of the confidential information the Memorandum references comes in turn from

the Confidential Exhibits.

       3.         The Court has previously determined in this case, based upon similar

considerations, that sealing of similar types of documents is appropriate. See Order Granting

Plaintiffs’ Motion to Seal (Nov. 6, 2018) (ECF No. 49).

       4.         Defendants have consulted with counsel for the Plaintiffs, who do not oppose this

motion to seal.

       5.         Defendants have delivered the instant motion, a proposed order, and copies of the

Memorandum and the Confidential Exhibits (labeled as Exhibits J-L and N-S) in accordance with

the Local Rules.

       WHEREFORE, Defendants respectfully request, pursuant to Local Rule 5.1.5(a)(2), that

the Court allow them to file both the Memorandum and the Confidential Exhibits under seal.




                                                  2
         Case 2:17-cv-02187-JHS Document 67 Filed 02/11/19 Page 3 of 5



Dated: February 11, 2019                Respectfully submitted,

MORGAN, LEWIS & BOCKIUS LLP             ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                        UNTEREINER & SAUBER LLP

/s/ Steven A. Reed    (by permission)   /s/ Gary A. Orseck
Steven A. Reed (Pa. ID 60145)           Gary A. Orseck (admitted pro hac vice)
Jason H. Wilson (Pa. ID 208112)         Matthew M. Madden (admitted pro hac vice)
1701 Market Street                      2000 K Street, N.W., 4th Floor
Philadelphia, PA 19103                  Washington, DC 20006
Telephone: (215) 963-5000               Telephone: (202) 775-4500
Facsimile: (215) 963-5001               Facsimile: (202) 775-4510
                                        Email: gorseck@robbinsrussell.com

Counsel for Defendants                  Counsel for Nominal Defendant Universal
                                        Health Services, Inc.




                                        3
         Case 2:17-cv-02187-JHS Document 67 Filed 02/11/19 Page 4 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2019, I caused a true and correct copy of

the foregoing Defendants’ Motion to Seal Their Memorandum in Support of Their Motion to

Dismiss and Certain Exhibits Pursuant to Local Civil Rule 5.1.5 to be filed using the Court’s

CM/ECF system. The Court’s CM/ECF system will effect service of a copy of the foregoing on

all counsel of record registered with the Court’s CM/ECF system, and the foregoing document will

be available for viewing and downloading from the system.



                                                             /s/ Gary A. Orseck
                                                             Gary A. Orseck
          Case 2:17-cv-02187-JHS Document 67 Filed 02/11/19 Page 5 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE UNIVERSAL HEALTH SERVICES,                    Civil Action No. 17-cv-2187
INC. DERIVATIVE LITIGATION
                                                    Hon. Joel H. Slomsky
This Document Relates To:

ALL ACTIONS


        [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO SEAL

       AND NOW, this ___ day of _______________________, 2019, upon consideration of the

Defendants’ Motion to Seal Their Memorandum in Support of Their Motion to Dismiss and

Certain Exhibits Pursuant to Local Civil Rule 5.1.5 (the “Motion”), IT IS HEREBY ORDERED

that the Motion is GRANTED.

       IT IS FURTHER ORDERED that a public redacted version of the Defendants’

Memorandum in Support of their Motion to Dismiss, and the exhibits thereto, shall be filed within

___ days from the date of this order.

       The Clerk of Court is directed to seal the Defendants’ Memorandum in Support of their

Motion to Dismiss and the Confidential Exhibits (labeled as Exhibits J-L and N-S) only, leaving

the docket itself unsealed.



                                                    BY THE COURT:



                                                    ____________________________________
                                                    JOEL H. SLOMSKY
                                                    Senior United States District Judge
